Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent  

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (US Pub. 2008/0198211).

            Aoki et al. disclose in Figures 2-5 an ink jet printer comprising:

            Regarding claim 1, a liquid storage container (23) for storing liquid (ink) and receiving the liquid from a connecting portion (40), comprising: 
a surface (31e) (Figures 3-4);
 a liquid supply port (32b) on the surface configured to supply the liquid, wherein the liquid supply port is arranged to open to a concave space (32c) formed on the surface (31e); and a sealing member (F2) applied to the surface (31e) to close the concave space (32c), wherein the sealing member (F2) is spaced apart from the liquid supply port (32b), wherein the liquid supply port (32b) has a protruding profile (34) so as to be inserted into the connecting portion (40) configured to supply liquid to the liquid supply port (32b) and thereby connected to the connecting portion (40), wherein the sealing member (F2) is provided with a cut score section formed thereon, and wherein the cut score section includes, a center point located on the extension of the line connecting the front end of the liquid supply port (32b) and the connecting portion (40), wherein the cut score section is a tearable region so as to be opened by a pressure applied by the connecting portion (40) on the way of moving toward the liquid supply port (32b) (Figures 3-5). 
           Regarding claim 2, wherein the cut score section includes a cut score line segment formed in the sealing member (72) so as to extend along a surface of the sealing member (Figure 4). 
            Regarding claim 3, wherein the cut score section includes cut score line segments arranged to extend radially from the center point so as to divide the cut score section surrounding the center point by not less than six (Figure 5). 

           Regarding claim 5, wherein the concave space (32c) to which the liquid supply port (32b) is open is formed as a recess having a round opening; and wherein the cut score section is formed to be greater than the diameter of the opening of the recess (32c) on the surface (38e) (Figures 4-5). 
            Regarding claim 6, wherein the recess (32c) is formed so as to contain the connecting portion (40) in a state where the liquid supply port (32b) is connected to the connecting portion (40) and to be capable of receiving broken pieces of the sealing member (F2) between an outer peripheral surface of the connecting portion (F2) and an inner peripheral surface of the recess; and wherein the recess has a depth greater than a half of the diameter of the opening thereof (Figures 4-5). 
            Regarding claim 7, wherein no cut score line segment is formed in a predetermined area that is centered at the center point in the cut score section (Figure 5). 
            Regarding claim 9, a recording element board (20) for giving discharge energy to the liquid to be supplied from the liquid storage container (23). 

                                             Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 USC 103 (a) as being unpatentable over Aoki et al. (US Pub. 

            

           Aoki et al. disclose the basic features of the claimed invention as stated above but do not disclose the sealing member is formed by synthetic paper.   

          Regarding claim 8, Akao et al. disclose in Figures 1, 4 and 9 a container comprising the sealing member is formed by synthetic paper (see paragraph 207).

           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hakiri et al. in the Aoki et al.’s ink jet printer for the purpose of tightly sealing an opening of a container.
         
CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a. 


/ANH T VO/Primary Examiner, Art Unit 2853